Mr. ZabrisMe moved to restore writ of error dismissed at the last term, because errors had not been assigned and filed in season, according to the rules of the court. The court restored *562the writ upon special grounds set forth in affidavits read and on payment of costs.
It was settled by the court in this case, that the Justices of the Supreme Court, who had sat on the hearing of the canse below, were entitled to vote and express opinions on preliminary and collateral motions ; and that the exclusion in the 3d section of the 6th article of the constitution applied only to the hearing of the cause for reversal or affirmance.